   8:20-cr-00039-BCB-MDN Doc # 64 Filed: 03/02/21 Page 1 of 1 - Page ID # 94




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                     )
                                              )
                     Plaintiff,               )                8:20CR39
                                              )
       vs.                                    )
                                              )
KARI HENSLEY,                                 )                  ORDER
                                              )
                     Defendant.               )


       This matter is before the court on the Defendant’s Unopposed Motion to Continue
Jury Trial [63]. The parties are working to resolve the matter short of trial. For good cause
shown,

      IT IS ORDERED that Defendant’s Unopposed Motion to Continue Jury Trial [63] is
granted, as follows:

       1. The jury trial, now set for March 16, 2021, is continued to May 18, 2021.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
          justice will be served by granting this continuance and outweigh the interests
          of the public and the defendant in a speedy trial. Any additional time arising as
          a result of the granting of this motion, that is, the time between today’s date
          and May 18, 2021, shall be deemed excludable time in any computation of time
          under the requirement of the Speedy Trial Act. Failure to grant a continuance
          would deny counsel the reasonable time necessary for effective preparation,
          taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) &
          (B)(iv).

       DATED: March 2, 2021.

                                                  BY THE COURT:


                                                  s/ Michael D. Nelson
                                                  United States Magistrate Judge
